      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                 :          CRIMINAL ACTION
                                         :
             v.                          :
                                         :          NO. 11-564-13
MALANI SANDERS                           :

                                MEMORANDUM

Bartle, J.                                   September 15, 2020

          The Court has before it the emergency motion of

defendant Malani Sanders for compassionate release under

18 U.S.C. § 3582(c)(1)(A).

                                     I

          On October 6, 2011, a grand jury in the Eastern

District of Pennsylvania returned a 69-count Superseding

Indictment charging Malani Sanders and others with various drug

related crimes.       Specifically, Sanders was charged with

conspiracy to distribute 280 grams or more of cocaine base, 500

grams or more of cocaine, heroin, marijuana, oxycodone, and

alprazolam, in violation of 21 U.S.C. § 846 (Count One); and

unlawful use of a communication facility in furtherance of a

drug trafficking crime, in violation of 21 U.S.C. § 843(b)

(Count 20).       On May 24, 2012, a jury convicted defendant of

conspiracy (Count One) but acquitted on the other charge.

          On January 22, 2013, this Court sentenced defendant to

216 months imprisonment to be followed by four years of



                                     1
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 2 of 8



supervised release.     Defendant is currently serving his sentence

at the Allenwood Low Federal Correctional Institution in

Pennsylvania with an estimated release date of March 9, 2029.

                               II

            Defendant’s emergency motion for compassionate release

relies on section 3582(c)(1)(A) as recently amended by the First

Step Act.    It provides, in relevant part:

            The court may not modify a term of imprisonment once
            it has been imposed except that—
            (1)    in any case—
                  (A)   the court, upon motion of the
                  Director of the Bureau of Prisons, or
                  upon motion of the defendant after the
                  defendant has fully exhausted all
                  administrative rights to appeal a
                  failure of the Bureau of Prisons to
                  bring a motion on the defendant’s behalf
                  or the lapse of 30 days from the receipt
                  of such a request by the warden of the
                  defendant’s facility, whichever is
                  earlier, may reduce the term of
                  imprisonment (and may impose a term of
                  probation or supervised release with or
                  without conditions that does not exceed
                  the unserved portion of the original
                  term of imprisonment), after considering
                  the factors set forth in section 3553(a)
                  to the extent that they are applicable,
                  if it finds that—
                        (i) extraordinary and compelling
                        reasons warrant such a reduction
                        . . .

                  and that such reduction is consistent
                  with applicable policy statements issued
                  by the Sentencing Commission.




                                    2
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 3 of 8



            Defendant has exhausted his administrative remedies,

and we turn first to the elements that a defendant must meet

under section 3582(c)(1)(A)(i) to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if

the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:     (1) “suffering from a terminal

illness” including among others “advanced dementia”; (2)

“suffering from a serious physical or medical condition”; (3)

“suffering from a serious functional or cognitive impairment”;

or (4) “experiencing deteriorating physical or mental health

because of the aging process.”     The latter three grounds also

require that the impairment “substantially diminishes the

                                   3
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 4 of 8



ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”

                                  III

          Defendant asserts that compassionate release should be

granted because the coronavirus pandemic presents extraordinary

and compelling reasons for a reduction of his current sentence.

Specifically, defendant contends that he “faces possible []

likely infection and potential death in prison” and that his

health risks can be “mitigated by immediate release.”          Defendant

also argues that his “life is in danger” because an inmate was

recently transferred to Allenwood Low, who has tested positive

for COVID-19.    With respect to the pandemic, defendant provides

information about the potential dangers to those in prison

facilities who cannot engage in the social distancing or take

other salutary measures necessary to mitigate the spread of

coronavirus.    He requests an order “directing him to serve the

remainder of his prison sentence in home confinement with

electronic monitoring [and] permission to work from probation.”1



1    To the extent defendant seeks to be released early into
home confinement under the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, 134 Stat. 281 (2020), (“CARES
Act”) courts do not have the authority to review decisions of
the Bureau of Prisons (“BOP”). This discretion rests with the
Attorney General and the BOP. United States v. Mansaray,

                                   4
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 5 of 8



           The Government opposes defendant’s motion.        It argues

that defendant does not present a medical condition that places

him at enhanced risk during the current pandemic.         It also

maintains that, if released, defendant presents a danger to the

community.   It asserts that defendant does not have any

underlying health conditions that would make him eligible for

compassionate release and, that he is “fully oriented,

ambulatory, and engages in all normal activities of daily

living.”

           According to Bureau of Prisons health records,

defendant is 43 years old and has a body mass index of 28.9.

When defendant first arrived to Allenwood Low in January 2019,

there was no indication that he suffered from seizures, any

cardiovascular disease, hypertension, allergies, cancer, or any

respiratory issues.   Nothing in his current medical record

suggests that his circumstances have changed.        While

incarcerated, defendant has been treated for cavities and fitted

for eyeglasses.   Defendant does not assert a specific health

condition that puts him at any greater risk of serious illness

or death if he contracts the disease as compared to any other

member of the population.



Criminal Action No. 13-236, 2020 WL 3077184, at *1 (E.D. Pa.
June 10, 2020).



                                   5
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 6 of 8



          The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, “the mere existence of COVID- 19 in society and the

possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.”         United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).         The Bureau of

Prisons, including Allentown Low, has in place protocols to deal

with this disease and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates, which it is following.

          Based on the current record, defendant has not

established that he has any health condition that constitutes a

serious medical impairment as defined in the Sentencing

Guidelines.   The serious medical condition under the Sentencing

Guidelines must be an impairment which “substantially diminishes

the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she

is not expected to recover.”     Defendant clearly does not meet

this requirement.

          Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.         Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”


                                   6
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 7 of 8



before the Court may reduce his sentence.       These factors include

the need to: “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”

         In this regard, the Court cannot ignore the

seriousness of defendant’s criminal history.        As noted before,

defendant was found guilty of conspiracy to distribute cocaine,

heroine, marijuana, and oxycodone.      Defendant’s arrest stemmed

from his involvement in a violent drug distribution organization

led by his brother.   During the time of his crimes, defendant

and his brother operated their drug business from a federally

subsidized housing development in the Queen Village section of

Philadelphia.   Defendant’s Presentence Investigation Report

further details a history of criminal activity, including a gun

point robbery, possession with intent to distribute cocaine, and

assault of a police officer.     He was a career offender under the

sentencing guidelines.    His crimes are of a serious nature and

underscore the danger defendant poses to the community.

Defendant has not provided any evidence to suggest otherwise.

While defendant has served approximately 83 months thus far for

his crimes, there is still a substantial amount of time

remaining in his 216-month sentence.       Releasing defendant now

would cut his current sentence by more than half and would not


                                   7
      Case 2:11-cr-00564-HB Document 796 Filed 09/15/20 Page 8 of 8



appropriately reflect the nature and circumstances of his

offenses, promote just punishment, or afford adequate deterrence

to criminal conduct.    See section 3553(a).

         The Court, taking all the relevant facts into account,

finds that defendant Malani Sanders has not established

extraordinary and compelling reasons that warrant his

entitlement to compassionate release.       Accordingly, the Court

will deny the emergency motion of defendant for compassionate

release under 18 U.S.C. § 3582(c)(1)(A).




                                   8
